



Exhibit 10.1


AMENDMENT NUMBER ONE TO
THE DOLLAR TREE, INC.
OMNIBUS INCENTIVE PLAN
As Established March 17, 2011
The definition of “Performance Criteria” in Section 2.1(ee) of the Dollar Tree,
Inc. Omnibus Incentive Plan (the “Plan”) is hereby amended in its entirety to
read as follows effective June 16, 2016:


(ee)    “Performance Criteria” means one or more criteria that the Committee
shall select and define for purposes of setting performance goals for a
Performance Period. The Performance Criteria that will be used to establish such
performance goals may be based on any one of, or combination of, the following
relating to a Member Company or an Affiliate or any combination of one or more
Member Companies or Affiliates: (i) earnings per share; (ii) earnings (including
EBIT or EBITDA); (iii) net earnings; (iv) total shareholder return; (v) return
on equity; (vi) return on assets; (vii) return on investment; (viii) return on
capital employed; (ix) operating margin; (x) gross margin; (xi) operating
income; (xii) pre-tax profit; (xiii) operating cash flow; (xiv) revenue; (xv)
revenue growth; (xvi) expenses; (xvii) improvement in or attainment of expense
levels; (xviii) improvement in or attainment of working capital levels; (xix)
economic value added; (xx) market share; (xxi) cash flow per share; (xxii) share
price performance; and (xxiii) debt reduction. Performance goals may be stated
in terms of an improvement in any of the foregoing. Partial achievement of the
specified criteria may result in the payment or vesting corresponding to the
degree of achievement only as specified in writing by the Committee.


To record the adoption of this Amendment Number One to the Plan, Dollar Tree,
Inc. has caused its authorized representative to sign this document this 16th
day of June, 2016.
DOLLAR TREE, INC.
By: /s/ Bob Sasser
Its: Chief Executive Officer






48